                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

RONALD NORMAN STATON,

                 Plaintiff,

v.                                                             No. CV 18-550 CG

NANCY A. BERRYHILL,
Acting Commissioner of Social Security
Administration,

                 Defendant.

              ORDER AWARDING ATTORNEY FEES PURSUANT TO
            THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)

       THIS MATTER is before the Court on the parties’ Stipulated Motion for Award of

Attorney’s Fees Under the Equal Access to Justice Act, (Doc. 27), filed May 24, 2019, in

which the parties agree to an award of $4,200 in attorney fees.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $4,200 in attorney fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Astrue v. Ratliff,

560 U.S. 586, 591-93 (2010) (providing EAJA fees are paid to the prevailing party, not

the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act,

Plaintiff’s counsel shall refund the smaller award to Plaintiff pursuant to Weakley v.

Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
